Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 8/22/22 in response to the Office Action of 4/22/22 are acknowledged and have been entered.
	Claims 19-34 have been added by Applicant.
	Claims 1, 6, and 19-34 are pending.
	Claims 1 and 6 have been amended by Applicant.
	Claims 1, 6, and 19-34 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection under 35 U.S.C. 102(a)(1) is withdrawn.

	The rejection under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1 and 6 remain rejected and claims 22-25 and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silva et al (EBioMedicine, 2017, 22: 44-57; 4/12/22 IDS) in view of Ge et al (Tumor Biology, 2017, 1-8; 4/12/22 IDS) and Sabatov-Peyton et al (US 2015/0218274 A1; 8/6/15).
Silva et al teaches a method comprising determining titers of soluble TIM-3 (sTIM-3) in plasma from cancer patients, determining a titer of sTIM-3 in plasma from a healthy subject, and comparing the titers (Figure 4, in particular). Silva et al further teaches sTIM-3, found elevated in cancer patients, impairs cancer cell-killing activity of NK cells and identifies sTIM-3 as a target for cancer immune therapy (page 56, in particular). Silva et al further illustrates titers of sTIM-3 approximately 3 times higher in cancer patient plasma as compared to corresponding healthy controls (Fig. 4F, in particular).
Silva et al does not specifically teach “serum” titers of sTIM3 or administering an anti-TIM-3 antibody in combination with an anti-PD-1 or anti-PD-L1 antibody.  However, these deficiencies are made up in the teachings of Ge et al and Sabatov-Peyton et al.
Ge et al teaches a method comprising determining elevated titers of sTIM-3 in serum from cancer patients, as compared to corresponding healthy controls (Figure 1, in particular). Ge et al further teaches titer levels averaging 14.4 ng/ml (same as 14400 pg/ml in cancer patient, 10.3 ng/ml in subjects with benign tumor, and 6.3 ng/ml (same as 6300 pg/ml) in healthy control subjects (Figure 1, in particular).
Sabatov-Peyton et al teaches blockade of TIM-3 has been shown to restore activity of effector cells and antibodies that inhibit TIM-3 function can improve anti-tumor immunity ([0222], in particular). Sabatov-Peyton et al further teaches anti-TIM-3 antibodies that inhibit TIM-3, resulting in stimulating NK cell-mediated killing of target cells ([0109] and [0468], in particular). Sabatov-Peyton et al further teaches a method of treating cancer comprising administering said anti-TIM-3 antibodies ([0115]-[0116], in particular). Sabatov-Peyton et al further teaches said method wherein a second agent, such as an anti-PD-1 or anti-PD-L1 antibody, is administered with said anti-TIM-3 antibodies ([0115], in particular). Sabatov-Peyton et al further teaches said method wherein the anti-PD-1 antibody is nivolumab ([0552], in particular). Sabatov-Peyton et al further teaches said method wherein the anti-PD-L1 antibody is BMS-936559 ([0551], in particular). Sabatov-Peyton et al further teaches said method wherein the cancer is a leukemia, bone cancer, colon cancer, kidney cancer, or lung cancer ([0116] and [0482], in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with any cancer of Sabatov-Peyton et al by enhancing NK cell-mediated killing of cancer cells of the combined method by targeting elevated levels of sTIM-3 in serum of the patients comprising: determining serum titers of sTIM-3 in the patients and administering the anti-TIM-3 antibodies of Sabatov-Peyton et al in combination with anti-PD-1 or anti-PD-L1 antibodies of Sabatov-Peyton et al to patients of the combined method with elevated titers of sTIM-3 as compared to titers of sTIM-3 in serum from healthy controls (including administering the antibodies to cancer patients with titers determined to be 14000 pg/ml of sTIM-3 of Ge et al as compared to 6300 pg/ml of sTIM-3 in healthy controls of Ge et al) because Silva et al teaches elevated sTIM-3 in cancer patients impairs cancer cell-killing activity of NK cells and identifies sTIM-3 as a target for cancer immune therapy, Ge et al teaches (in addition to plasma of Silva et al) serum of blood as a source of elevated sTIM-3 in cancer patients where sTIM-3 can interact with NK cells, and Sabatov-Peyton et al teaches methods of treating recited cancers comprising administering anti-TIM-3 antibodies that inhibit TIM-3, resulting in stimulating NK cell-mediated killing of target cells, in combination with administering recited anti-PD-1 or anti-PD-L1 antibodies. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 8/22/22, Applicant argues the cited references do not teach or suggest the claimed method or provide reason to perform the combined method.
	The amendments to the claims and the arguments found in the Reply of 8/22/22 have been carefully considered, but are not deemed persuasive. In response, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with any cancer of Sabatov-Peyton et al by enhancing NK cell-mediated killing of cancer cells of the combined method by targeting elevated levels of sTIM-3 in serum of the patients comprising: determining serum titers of sTIM-3 in the patients and administering the anti-TIM-3 antibodies of Sabatov-Peyton et al in combination with anti-PD-1 or anti-PD-L1 antibodies of Sabatov-Peyton et al to patients of the combined method with elevated titers of sTIM-3 as compared to titers of sTIM-3 in serum from healthy controls (including administering the antibodies to cancer patients with titers determined to be 14000 pg/ml of sTIM-3 of Ge et al as compared to 6300 pg/ml of sTIM-3 in healthy controls of Ge et al) because Silva et al teaches elevated sTIM-3 in cancer patients impairs cancer cell-killing activity of NK cells and identifies sTIM-3 as a target for cancer immune therapy, Ge et al teaches (in addition to plasma of Silva et al) serum of blood as a source of elevated sTIM-3 in cancer patients where sTIM-3 can interact with NK cells, and Sabatov-Peyton et al teaches methods of treating recited cancers comprising administering anti-TIM-3 antibodies that inhibit TIM-3, resulting in stimulating NK cell-mediated killing of target cells, in combination with administering recited anti-PD-1 or anti-PD-L1 antibodies.

Claim Rejections - 35 USC § 103
Claims 1 and 6 remain rejected and claims 22-25 and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ge et al (Tumor Biology, 2017, 1-8; 4/12/22 IDS) in view of Sabatov-Peyton et al (US 2015/0218274 A1; 8/6/15).
Teachings of Ge et al are discussed above.
Ge et al does not specifically teach administering an anti-TIM-3 antibody in combination with an anti-PD-1 or anti-PD-L1 antibody However, these deficiencies are made up in the teachings of Sabatov-Peyton et al.
Teaching of Sabatov-Peyton et al are discussed above.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with any cancer of Sabatov-Peyton et al by enhancing NK cell-mediated killing of cancer cells of the combined method by targeting elevated levels of sTIM-3 in serum of the patients comprising: determining serum titers of sTIM-3 in the patients and administering the anti-TIM-3 antibodies of Sabatov-Peyton et al in combination with anti-PD-1 or anti-PD-L1 antibodies of Sabatov-Peyton et al to patients of the combined method with elevated titers of sTIM-3 as compared to titers of sTIM-3 in serum from healthy controls (including administering the antibodies to cancer patients with titers determined to be 14000 pg/ml of sTIM-3 of Ge et al as compared to 6300 pg/ml of sTIM-3 in healthy controls of Ge et al) because Ge et al teaches (in addition to plasma of Silva et al) serum of blood as a source of elevated sTIM-3 in cancer patients where sTIM-3 can interact with NK cells, and Sabatov-Peyton et al teaches methods of treating recited cancers comprising administering anti-TIM-3 antibodies that inhibit TIM-3, resulting in stimulating NK cell-mediated killing of target cells, in combination with administering recited anti-PD-1 or anti-PD-L1 antibodies. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 8/22/22, Applicant argues the cited references do not teach or suggest the claimed method or provide reason to perform the combined method.
	The amendments to the claims and the arguments found in the Reply of 8/22/22 have been carefully considered, but are not deemed persuasive. In response, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method of treating patients with any cancer of Sabatov-Peyton et al by enhancing NK cell-mediated killing of cancer cells of the combined method by targeting elevated levels of sTIM-3 in serum of the patients comprising: determining serum titers of sTIM-3 in the patients and administering the anti-TIM-3 antibodies of Sabatov-Peyton et al in combination with anti-PD-1 or anti-PD-L1 antibodies of Sabatov-Peyton et al to patients of the combined method with elevated titers of sTIM-3 as compared to titers of sTIM-3 in serum from healthy controls (including administering the antibodies to cancer patients with titers determined to be 14000 pg/ml of sTIM-3 of Ge et al as compared to 6300 pg/ml of sTIM-3 in healthy controls of Ge et al) because Ge et al teaches (in addition to plasma of Silva et al) serum of blood as a source of elevated sTIM-3 in cancer patients where sTIM-3 can interact with NK cells, and Sabatov-Peyton et al teaches methods of treating recited cancers comprising administering anti-TIM-3 antibodies that inhibit TIM-3, resulting in stimulating NK cell-mediated killing of target cells, in combination with administering recited anti-PD-1 or anti-PD-L1 antibodies.

Allowable Subject Matter
Claims 19-21 and 26-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642